Case: 10-20123 Document: 00511434756 Page: 1 Date Filed: 04/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 5, 2011
                                     No. 10-20123
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

PEDRO LUJAN BELLEZA, also known as Pedro Belleia Lujan, also known as
Pedro Balleza Lujan,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-387-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Pedro Lujan Belleza
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, ___ F.3d ___, No.
09-41281, 2011 WL 309173 (5th Cir. Jan. 31, 2011). Lujan Belleza has not filed
a response. We have reviewed counsel’s brief and the relevant portions of the
record referenced therein. We concur with counsel’s assessment that the appeal


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20123 Document: 00511434756 Page: 2 Date Filed: 04/05/2011

                                No. 10-20123

presents no nonfrivolous issue for appellate review.   Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                     2